                           Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

        Based upon Plaintiff’s Amended Complaint, and Disclosure of Asserted Claims and Infringement Contentions and clam charts,
and the apparent claim constructions and applications of the claims to Defendants accused products and/or components, as best as they
can be deciphered, the reference charted below anticipates or at least renders obvious the asserted claims. These invalidity contentions
are not an admission by Defendants that the accused products or components, including any current or past version of these products or
components, are covered by, or infringe the asserted claims, particularly when these claims are properly construed and applied. These
invalidity assertions are also not an admission that Defendants concede or acquiesce to any claim construction(s) implied or suggested
by Plaintiff in its Amended Complaint or the Disclosure of Asserted Claims and Infringement Contentions and clam charts. Nor are
Defendants asserting any claim construction positions through these charts, including whether the preamble is a limitation. The portions
of the prior art reference cited below are not exhaustive but are exemplary in nature.
        The chart below discloses how prior art references identified by Defendants discloses, either expressly or inherently, and/or
render obvious each of the asserted claims. The citations provided are exemplary and do not necessarily include each and every
disclosure of the limitation in the references. Defendants have endeavored to cite to the most relevant portions of the identified prior art,
but other portions of the identified prior art may additionally disclose, either expressly or inherently, and/or render obvious one or more
limitations of the asserted claims. Thus, Defendants reserve the right to rely on: (1) uncited portions of the identified prior art; (2) other
prior art not identified herein; (3) references that show the state of the art (irrespective of whether such references themselves qualify as
prior art to the asserted patents); (4) factual testimony from the inventors or authors of the prior art references, or purveyors of prior art
devices; and/or (5) expert testimony, to provide context to or aid in understanding the prior art and the state of the art at the time of the
alleged inventions.
        The lack of a citation for an element should not be deemed an admission that the element is not disclosed or is not inherent in
the reference. When the chart indicates a particular reference discloses or embodies a limitation, the terms “discloses,” “disclosed,”
“embodies,” and “embodied” refer to explicit and/or inherent disclosure and/or obvious variations of the actual disclosure. Further, due
to the insoluble ambiguity of certain claims and claim limitations, Defendant has, in some instances, used its best efforts to reasonably
interpret the claims to fulfill their duties in charting the prior art references.
        Where Defendants cite to a particular drawing or figure in the accompanying charts, the citation encompasses the description of
the drawing or figure, as well as any text associated with the drawing or figure. Similarly, where Defendants cite to particular text
concerning a drawing or figure, the citation encompasses that drawing or figure as well. Certain identified prior art inherently discloses
features of the asserted claims. Defendants reserve the right to rely on inherency to demonstrate the invalidity of the asserted claims.
Moreover, certain prior art references may inherently disclose certain features of the asserted claims as construed by Plaintiff. Defendants
may rely on cited or uncited portions of the prior art, other documents, factual testimony, and expert testimony to establish the inherency
of certain features of the prior art to invalidate the asserted claims.

                                                                      1
                           Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

        Defendants contend that one of ordinary skill in the art at the time of the purported invention would have been motivated to
combine one or more of the identified references together. In general, a motivation to combine any of the identified references with
others exists within the references themselves, as well as within the knowledge of those of ordinary skill in the art. These references
identify and address the same technical issues and suggest similar solutions to those issues. Additionally, a person of ordinary skill in
the art at the time of the purported invention would have been motivated to combine the prior art references identified by (i) his or her
education and experience, (ii) the state of the prior art as a whole, (iii) the nature of the problem to be solved, (iv) common knowledge
in the art, (v) common sense, (vi) design incentives, (vii) market forces, and/or (viii) a desire to tailor a solution using all of the skills
and knowledge at his or her disposal. See, e.g., KSR Int’l Co. v. Teleflex, Inc., 127 S. Ct. 1727 (2007); Examination Guidelines for
Determining Obviousness Under 35 U.S.C. §103 in View of the Supreme Court Decision in KSR Int’l v. Teleflex, Inc., Fed. Reg. 57526
(Oct. 10, 2007).




                                                                      2
                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

    The following list illustrates the grounds for invalidity:

   Britax        Child     Safety,     Inc.,     Britax       Boulevard        70     CS      User      Guide,       (2011)
    https://us.britax.com/media/7420/p473100_r1_blvd_cs_us_web.pdf, Britax Convertible Car Seats: Forward Facing Installation
    using Lap/Shoulder Belt and Two Lock-Offs, YouTube (Jan. 6, 2011) https://www.youtube.com/watch?v=OrL4oZaEwuk, Britax
    Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs, YouTube (Jan. 6, 2011),
    https://www.youtube.com/watch?v=I1gD5S-9NFE&t=59s, (collectively, “Boulevard 70 CS”) anticipates claims 1-15.
   Boulevard 70 CS renders obvious claims 1-15.
   Boulevard 70 CS in combination with U.S. Patent No. 6,508,510 B2 (“Yamazaki”), Japanese Laid-open Patent Publication No.
    H5-185869 (“Washimi”), European Patent Application No. EP0822115A2 (“Wetter”), the Uppa Baby Mesa Instruction Manual
    (“Uppa Baby Mesa”), the Britax B-Safe 35 User Guide (“B-Safe 35”) U.S. Patent No. 8,322,788 B2 (“Williams”) and/or the
    Graco Smart Seat Owner’s Manual (“Graco Smart Seat”) renders obvious claims 1-15.




                                                                 3
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                Prior Art
[1(p)] A child seat            Boulevard 70 CS discloses or renders obvious a child seat configured to be secured to a vehicle seat in
configured to be secured       both a rear-facing and front-facing orientation. Boulevard 70 CS User Guide, p. 15; Britax Convertible
to a vehicle seat in both a    Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs; Britax Convertible
rear-facing and a forward-     Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
facing orientation by a belt
of the vehicle seat, the
child seat comprising:




                                                                              Id., p. 15.




                                                                  4
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                                        Id., p. 15.




                                             5
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                     Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                       Lock-Offs (annotated).




                                              6
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(a)(1)] a seat base        Boulevard 70 CS discloses or renders obvious a seat base comprising a seat portion and a backrest
comprising a seat portion,   portion. Boulevard 70 CS User Guide, p. 22.
a backrest portion,




                                                                 7
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                              Prior Art




                                                                             Id., p. 22.

                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(a)(2)] first and second    Boulevard 70 CS discloses or renders obvious first and second lateral edges that protrude forwardly and
lateral edges that protrude   upwardly from the seat and backrest portions. Boulevard 70 CS User Guide, p. 22.
forwardly and upwardly
from the seat and backrest
portions,

                                                                  8
                              Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                                Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                  Prior Art




                                                                                  Id., p. 22.

                                  Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                                  35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(a)(3)] a first belt path       Boulevard 70 CS discloses or renders obvious a first belt path generally at a middle of the seat portion in
generally at a middle of          a forward and rearward direction. Boulevard 70 CS User Guide, p. 23; Britax Convertible Car Seats:
the seat portion in a             Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                                                                       9
                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                       Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                       Prior Art
forward and rearward
direction,




                                                                       Id., p. 23.




                                                            10
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(a)(4)] and a second belt Boulevard 70 CS discloses or renders obvious a second belt path generally at an intersection of the seat
path generally at an         and backrest portions. Boulevard 70 CS User Guide, p. 29; Britax Convertible Car Seats: Forward
intersection of the seat and Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
backrest portions; and




                                                                 11
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                                        Id., p. 29.




                                             12
                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


         Claim                                                            Prior Art




                            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                            Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                            35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(b)(1)] a tensioning      Boulevard 70 CS discloses or renders obvious a tensioning mechanism attached to the seat base to be
mechanism attached to the   movable between a first position and a second position. Boulevard 70 CS User Guide, p. 29; Britax
seat base to be movable     Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
between a first position
and a second position,
                                                               13
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                                        Id., p. 29.




                                             14
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                            Boulevard 70 CS User Guide, p. 14.




                                             15
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

            Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
            Yamazaki’s tensioning mechanism. Furthermore, although Yamazaki teaches a tensioning mechanism
            attached to the seat base, it would have been obvious to one of ordinary skill in the art to incorporate
            Yamazaki’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, Yamazaki discloses:

                   “The base 10 is fastened to the passenger seat 7 by a lap-and-diagonal seat belt 4. The seat belt 4
                   has a diagonal section 4a extending between a tongue plate 5 (FIG. 5) to be engaged with a latch
                                                16
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art
                   6 (FIG. 5) connected to the floor of the vehicle and a retractor (not shown), and a lap section 4b
                   extending between the tongue plate 5 (FIG. 5) and an anchor (fixed member) 9 (FIG. 5).”
                   Yamazaki, 3:30-36.

                   “Step 1: The base 10 is set on the passenger seat 7 of the vehicle. Step 2: The tongue plate 5 of
                   the seat belt 4 is engaged with the latch 6 with the lap section 4b of the seat belt 4 extended under
                   the lever 12 of the seat belt tightening mechanism 11.” Id., 4:27-32.




                                                            Id., Fig. 1.



                                                17
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art
            In another alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
            claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
            CS with Washimi’s tensioning mechanism. Furthermore, although Washimi teaches a tensioning
            mechanism attached to the seat base, it would have been obvious to one of ordinary skill in the art to
            incorporate Washimi’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, Washimi
            discloses:

                   “In the straddle part 56, the webbing 60 is positioned with the lap webbing 66 and shoulder
                   webbing 68 stacked together in a state where the tongue plate 62 is engaged with the buckle
                   device 64.” Washimi, ¶[0023].




                                                     Id., Fig. 1 (annotated).

                                                18
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art




                                                      Id., Fig. 2 (annotated).

            In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
            claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
            CS with Wetter’s tensioning mechanism. Furthermore, although Wetter teaches a tensioning mechanism
            attached to the seat base, it would have been obvious to one of ordinary skill in the art to incorporate
            Wetter’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, Wetter discloses:

                   “During installation, both the lap and shoulder portions of an adult seat belt 136 for the vehicle
                   seat 128, 130 are engaged round the belt guides 134 as shown in Figure 10. Next, a U-shaped
                   strap deflecting member 138, which has its ends pivotally engaging in holes 140 and 142 in
                                                19
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art
                   the side limbs 114 and 116 of the base member, is pivoted downwardly from the position shown
                   in Figure 10 to the position shown in Figure 11 in which it deflects the adult seat belt 136
                   downwardly between the belt guides 134, thereby tightening the belt 136 and compressing
                   the springs of the seat cushion 130 of the vehicle seat. The deflection member 138 is held in the
                   position shown in Figures 9 and 11 (in which it lies substantially parallel to the limbs 114 and
                   116 of the base member) by springloaded detents 144 and 146 on the base member 110 adjacent
                   to the junctions between the central portion 112 and the end portions 114 and 116 respectively.”
                   Wetter, 5:6-23.




                                                     Id., Fig. 9 (annotated).


                                               20
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                  Id., Fig. 10 (annotated).




                                             21
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art




                                                     Id., Fig. 10 (annotated).

            In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
            claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
                                                22
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                      Prior Art
            CS with Uppa Baby Mesa’s tensioning mechanism. Furthermore, although Uppa Baby Mesa teaches a
            tensioning mechanism attached to the seat base, it would have been obvious to one of ordinary skill in
            the art to incorporate Uppa Baby Mesa’s tensioning mechanism into Boulevard 70 CS’s child seat. For
            example, literature disclosing the Uppa Baby Mesa discloses:




                                               23
Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504




                                     24
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art
                                          Uppa Baby Mesa Instruction Manual, p. 23.

            In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
            claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
            CS with B-Safe 35’s tensioning mechanism. Furthermore, although B-Safe 35 teaches a tensioning
            mechanism attached to the seat base, it would have been obvious to one of ordinary skill in the art to
            incorporate B-Safe 35’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, literature
            disclosing the Boulevard 70 CS discloses:




                                               Britax B-Safe 35 User Guide, p. 16.



                                                25
Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504




                                     26
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art
                                                            Id., p. 17.

           In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
           claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
           CS with Williams’s tensioning mechanism. Furthermore, although Williams teaches a tensioning
           mechanism attached to the seat base, it would have been obvious to one of ordinary skill in the art to
           incorporate Williams’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, Williams
           discloses:

                  “Referring to FIG. 1, the base 10 may be formed integrally in one piece or an assembly of
                  multiply piece, having a curved supporting surface 11 for support a infant travel seat thereon and
                  a pair of side guiding openings 12 for allowing a belt passing therethrough so as to secure the
                  base 10 to the vehicle seat. Referring to FIGS. 2 and 3, the biting compartment 32 is formed on
                  the base 10 between the pair of side guiding openings 12 where the belt 20 could pass is passing
                  thereover. The covering plate 31 has one end coaxial with the colored rotor 35 and pivoted to one
                  end of the biting compartment 32 for closing the biting compartment 32 when being rotated to a
                  closed position, and another end pivoted with a rotatable depressor 34 for pressing the belt 20 into
                  the biting compartment 32 when the covering plate 31 is rotated to and positioned in the closed
                  position. [P]referably, a resilient element 36 may be mounted between the covering plate 31 and
                  the rotatable depressor 34, so as to keep the rotatable depressor 34 in an opened position. In one
                  embodiment, the resilient element 36 is a compression spring for biasing the rotatable depressor
                  34 downward and keeping in the opened position. When the covering plate 31 is carrying the
                  rotatable depressor 34 to press the belt 20, it would compress the resilient element 36 and cause
                  the rotatable depressor 34 to rotate and close to the covering plate 31 to a closed position.” Id.,
                  2:49-3:7.

                  “Referring to FIGS. 5 and 6, before tying the base 10 to a vehicle seat, the belt 20 is passing
                  through the pair of side guiding openings 12 and secure its free end to an anchor which is



                                                27
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                      Prior Art
                  mounted within the vehicle seat. By this way, may secure the base 10 to the vehicle seat tightly.”
                  Id., 3:41-45.

                  “In order to inhibit the sliding between the base 10 and belt 20, the user may rotate the covering
                  plate 31 to close the biting compartment 32, thus would carry the rotatable depressor 34 to press
                  the belt 20 into the biting compartment 32. After being closed the covering plate 31, the user may
                  rotate the holding plate 33 to engage and lock the covering plate 31 in the closed position.” Id.,
                  3:16-52.




                                                        Id., FIGS. 1, 2.




                                               28
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                      Prior Art




                                                          Id., FIG. 5.

           In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
           claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
           CS with Graco Smart Seat’s tensioning mechanism. Furthermore, although Graco Smart Seat teaches a
           tensioning mechanism attached to the seat base, it would have been obvious to one of ordinary skill in the
           art to incorporate Graco Smart Seat’s tensioning mechanism into Boulevard 70 CS’s child seat. For
           example, literature disclosing the Graco Smart Seat discloses:




                                               29
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                         Graco Smart Seat Owner’s Manual, p. 30.




                                             30
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art




                                                             Id., p. 31.

            One of ordinary skill in the art would have been motivated to combine the Boulevard 70 CS with
            Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat because
            these references teach systems securing child seats to vehicle seats using securing mechanisms. The
            Boulevard 70 CS uses a tensioning mechanism to ensure “that the child seat cannot be moved front to
            back or side to side more than 1 in. (2.5 cm) at the belt path. If the child seat is not secure, repeat
            installation or use a different seating location.” Boulevard CS 70 User Guide, p. 21, 23, 25, 27, 29, 31.
                                                31
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                  Prior Art
                               As identified, the installation of Boulevard 70 CS’s child seat can sometimes result in loose installations.
                               Id. Therefore, a person of ordinary skill in the art would have looked to improve Boulevard CS 70’s
                               locking tabs with one of the tensioning mechanisms disclosed in Yamazaki, Washimi, Wetter, Uppa Baby
                               Mesa, B-Safe 35, Williams, and/or Graco Smart Seat.

                               The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                               Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(b)(2)] the tensioning       Boulevard 70 CS discloses or renders obvious the tensioning mechanism having an end attached to the
mechanism having an end        backrest portion at an axis such that the tensioning mechanism rotates between the first position and the
attached to the backrest       second position pivotally about the axis. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car
portion at an axis such that   Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
the tensioning mechanism
rotates between the first
position and the second
position pivotally about
the axis, and




                                                                   32
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                                        Id., p. 14.




                                             33
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).




                                             34
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art




                     Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                       Lock-Offs (annotated).

            Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
            35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

                                               35
                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                                Prior Art
[1(b)(3)] wherein the          Boulevard 70 CS discloses or renders obvious the tensioning mechanism has a first lateral edge surface
tensioning mechanism has       and a second lateral edge surface, the first and second lateral edge surfaces extending along respective
a first lateral edge surface   sides of the tensioning mechanism from and transverse to the axis. Boulevard 70 CS User Guide, p. 14;
and a second lateral edge      Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Off.
surface, the first and
second lateral edge
surfaces extending along
respective sides of the
tensioning mechanism
from and transverse to the
axis,




                                                                               Id., p. 14.




                                                                   36
                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                        Invalidity Chart for U.S. Patent No. 9,586,504


         Claim                                                            Prior Art




                            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                       (annotated).

                           Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                           35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(b)(4)] wherein in the   Boulevard 70 CS discloses or renders obvious that in the first position, the tensioning mechanism is
first position, the        substantially adjacent to the seat base. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats:
tensioning mechanism is    Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Off.
                                                              37
                            Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                            Prior Art
substantially adjacent to
the seat base, and




                                                                            Id., p. 14.




                                                                 38
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                              Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                         (annotated).

                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(b)(5)] wherein in the      Boulevard 70 CS discloses or renders obvious the seat base is configured to receive a belt of the vehicle
second position, the          seat in an untensioned state to secure the child seat to the vehicle seat in an untensioned configuration.
tensioning mechanism is       Boulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats: Forward Facing Installation using
at least partly displaced     Lap/Shoulder Belt and Two Lock-Off.
from the seat base in order
to enable at least one of
the first belt path or the
                                                                  39
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                        Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                         Prior Art
second belt path to receive
the belt;




                                                            Boulevard CS 70 User Guide, p. 14.




                                                             40
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art




                     Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                       Lock-Offs (annotated).

            Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
            35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

                                               41
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                                Prior Art
[1(c)(1)] wherein the first    Boulevard 70 CS discloses or renders obvious the first belt path is configured to allow a user to position
belt path is configured to     the belt to be displaced by the first and second lateral edge surfaces relative to the first and second lateral
allow a user to position       edges to secure the child seat to the vehicle seat when the child seat is in the rear-facing orientation.
the belt to be displaced by    Boulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats: Forward Facing Installation using
the first and second lateral   Lap/Shoulder Belt and Two Lock-Off.
edge surfaces relative to
the first and second lateral
edges to secure the child
seat to the vehicle seat
when the child seat is in
the rear-facing orientation,




                                                                                 Id., p. 14.




                                                                     42
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                              Prior Art




                                 Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                               Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                               35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(c)(2)] wherein the          Boulevard 70 CS discloses or renders obvious the tensioning mechanism is movable downwardly and
second belt path is            forwardly to a first position substantially adjacent to the seat base and upwardly and rearwardly to a
configured to allow the        second position displaced therefrom. Boulevard 70 CS User Guide, p. 23; Britax Convertible Car Seats:
user to position the belt to   Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
be displaced by the first
and second lateral edges to
secure the child seat to the
vehicle seat when the
child seat is in the


                                                                  43
                   Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                   Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                    Prior Art
forward-facing
orientation, and




                                                                   Id., p. 23.




                                                        44
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                              Prior Art




                              Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                         (annotated).

                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(d)] wherein in each of     Boulevard 70 CS discloses or renders obvious that in each of the forward or rear-facing orientations, the
the forward or rear-facing    first and second lateral edge surfaces of respective different portions of the tensioning mechanism
orientations, the first and   displace the belt to apply tension to the belt. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car
second lateral edge           Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs; Britax Convertible Car
surfaces of respective        Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
different portions of the
tensioning mechanism
                                                                  45
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                         Prior Art
displace the belt to apply
tension to the belt.




                                                             Boulevard 70 CS User Guide, p. 14.




                                                              46
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).




                                             47
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art




                              Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                            Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
                            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
                            Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
                            tensioning mechanism, as discussed in element 1(b)(1).

                           See claim element 1(b)(1) for the motivation to combine.

                            Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                            35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.


2. The child seat           Boulevard 70 CS discloses or renders obvious the first belt path extending transversely with respect to a
according to claim 1,       longitudinal axis of the child seat across the seat portion of the seat base. Boulevard 70 CS User Guide,
                                                                48
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                             Prior Art
wherein the first belt path   p. 23; Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-
extends transversely with     Offs.
respect to a longitudinal
axis of the child seat
across the seat portion of
the seat base.




                                                               Boulevard 70 CS User Guide, p. 23.




                                                                49
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art




              Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

            The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
            Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 2.




                                                50
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                              Prior Art
3. The child seat           Boulevard 70 CS discloses or renders obvious the second belt path extending transversely with respect to
according to claim 1,       a longitudinal axis of the child seat across the backrest portion of the seat base. Boulevard 70 CS User
wherein the second belt     Guide, p. 29; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and
path extends transversely   Two Lock-Offs.
with respect to a
longitudinal axis of the
child seat across the
backrest portion of the
seat base.




                                                              Boulevard 70 CS User Guide, p. 29.


                                                               51
                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                        Invalidity Chart for U.S. Patent No. 9,586,504


         Claim                                                             Prior Art




                           Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                      (annotated).

                           The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                           Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 3.

4. The child seat          Boulevard 70 CS discloses or renders obvious the tensioning mechanism is attached to the backrest
according to claim 1,      portion so that the first and second edge surfaces are movable from the second position to the first
wherein the tensioning     position in response to receipt of a substantially vertical force. Boulevard 70 CS User Guide, p. 29;
mechanism is attached to   Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
the backrest portion so
                                                               52
                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                       Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                      Prior Art
that the first and second
edge surfaces are movable
from the second position
to the first position in
response to receipt of a
substantially vertical
force.




                                                           Boulevard 70 CS User Guide, p. 29.




                                                            53
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                      Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).

            Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
            Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
            tensioning mechanism, as discussed in element 1(b)(1).



                                                54
                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                               Prior Art
                               See claim element 1(b)(1) for the motivation to combine.

                               Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                               35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 4.

[5(p)] A child seat            Boulevard 70 CS discloses or renders obvious a child seat configured to be secured to a vehicle seat in a
configured to be secured       rear-facing orientation in which an occupant of the child seat faces toward a backrest of the vehicle seat
to a vehicle seat in a rear-   and a forward-facing orientation in which an occupant of the child seat faces away from the vehicle
facing orientation in          backrest, where the vehicle seat has a vehicle belt having a lap portion and a shoulder portion. Boulevard
which an occupant of the       70 CS User Guide, p. 15; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder
child seat faces toward a      Belt and Two Lock-Offs; Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt
backrest of the vehicle        and Two Lock-Offs.
seat and a forward-facing
orientation in which an
occupant of the child seat
faces away from the
vehicle backrest, where
the vehicle seat has a
vehicle belt having a lap
portion and a shoulder
portion, the child seat
comprising:


                                                                               Id., p. 15.




                                                                   55
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                                        Id., p. 15.




                                             56
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                     Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                       Lock-Offs (annotated).




                                             57
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art




                                Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(a)(1)] a seat base         See claim element [1(a)(1)].
comprising a seat portion,
a backrest portion, and       Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(a)(2)] first and second    See claim element [1(a)(2)].
lateral edges that protrude

                                                                 58
                              Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                               Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                  Prior Art
forwardly and upwardly            Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
from the seat and backrest        35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.
portions;

[5(b)(1)] a first belt path       See claim element [1(a)(3)].
generally at a middle of
the seat portion in a             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
forward and rearward              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.
direction, and

[5(b)(2)] a second belt      See claim element [1(a)(4)].
path generally at an
intersection of the seat and Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
backrest portions; and       35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(c)(1)] a tensioning            See claim element [1(b)(1)].
mechanism attached to the
seat base to be movable           The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
between a first position          Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.
and a second position,

[5(c)(2)] the tensioning     See claim element [1(b)(2)].
mechanism having an end
attached to the backrest     The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
portion at an axis such that Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.
the tensioning mechanism
is rotatable between the
first position and the
second position pivotally
about the axis, and
                                                                      59
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art

[5(c)(3)] wherein the        Boulevard 70 CS discloses or renders obvious the tensioning mechanism has a first rigid edge surface
tensioning mechanism has     and a second rigid edge surface. Boulevard 70 CS User Guide, p. 29; Britax Convertible Car Seats:
a first rigid edge surface   Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
and a second rigid edge
surface,




                                                                            Id., p. 29.


                                                                60
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                                        Id., p. 14.




                                             61
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                      Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

            Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
            Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
            tensioning mechanism, as discussed in element 1(b)(1).

           See claim element 1(b)(1) for the motivation to combine.



                                                62
                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


         Claim                                                              Prior Art
                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(c)(4)] the first and      Boulevard 70 CS discloses or renders obvious the first and second ridge edge surfaces extending along
second ridge edge surfaces   respective sides of the tensioning mechanism from and transverse to the axis. Boulevard 70 CS User
extending along respective   Guide, p. 29; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and
sides of the tensioning      Two Lock-Offs.
mechanism from and
transverse to the axis,




                                                                63
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art
                                                        Id., p. 29.




                                                        Id., p. 14.




                                             64
                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                              Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                 Prior Art




                                Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                                Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                                35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(d)(1)] wherein in the        Boulevard 70 CS discloses or renders obvious that in the first position, the first and second rigid edge
first position, the first and   surfaces are substantially adjacent to the seat base. Boulevard 70 CS User Guide, p. 14; Britax
second rigid edge surfaces      Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
are substantially adjacent
to the seat base, and
                                                                    65
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                                        Id., p. 14.




                                             66
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                        (annotated).

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(d)(2)] wherein in the     Boulevard 70 CS discloses or renders obvious that in the second position, the first and second rigid edge
second position, the first   surfaces are at least partly displaced from the seat base so that the lap section of the vehicle belt and the

                                                                  67
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                 Prior Art
and second rigid edge          shoulder section of the vehicle belt are received by the backrest portion from a gap between the first and
surfaces are at least partly   second rigid edge surfaces and the backrest portion so that application of tension to the vehicle belt
displaced from the seat        retains the child seat in the forward-facing orientation with respect to the vehicle seat. Boulevard 70 CS
base so that the lap section   User Guide, p. 29; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt
of the vehicle belt and the    and Two Lock-Offs.
shoulder section of the
vehicle belt are received
by the backrest portion
from a gap between the
first and second rigid edge
surfaces and the backrest
portion so that application
of tension to the vehicle
belt retains the child seat
in the forward-facing
orientation with respect to
the vehicle seat,




                                                                               Id., p. 29.

                                                                   68
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                Prior Art




                             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(e)] wherein movement      Boulevard 70 CS discloses or renders obvious movement of the first and second rigid edge surfaces from
of the first and second      the second position to the first position causes the first and second rigid edge surfaces to displace a
rigid edge surfaces from     portion of the shoulder section and a portion of the lap section of the vehicle belt with respect to a
the second position to the   surface of the backrest portion to thereby increase the tension in the vehicle belt that retains the child seat
                                                                  69
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                            Prior Art
first position causes the    in the forward-facing orientation. oulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats:
first and second rigid edge Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
surfaces to displace a
portion of the shoulder
section and a portion of
the lap section of the
vehicle belt with respect to
a surface of the backrest
portion to thereby increase
the tension in the vehicle
belt that retains the child
seat in the forward-facing
orientation,




                                                                            Id., p. 14.

                                                                70
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).

            Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
            35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.



                                               71
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                               Prior Art
[5(f)] wherein, in the       Boulevard 70 CS discloses or renders obvious that in the forward-facing orientation, the first and second
forward-facing               rigid edge surfaces of a first portion of the tensioning mechanism displace the belt to apply tension to the
orientation, the first and   belt in the second belt path. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats: Forward
second rigid edge surfaces   Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
of a first portion of the
tensioning mechanism
displace the belt to apply
tension to the belt in the
second belt path, and




                                                                  72
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                      Prior Art
                                                           Id., p. 14.




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).

            Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with

                                                73
                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                              Prior Art
                                Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
                                tensioning mechanism, as discussed in element 1(b)(1).

                                See claim element 1(b)(1) for the motivation to combine.

                                Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                                35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(g)] wherein, in the rear-    Boulevard 70 CS discloses or renders obvious that in the rear-facing orientation, the first and second
facing orientation, the first   rigid edge surfaces of a second portion of the tensioning mechanism displace the belt to apply tension to
and second rigid edge           the belt. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats: Forward Facing Installation
surfaces of a second            using Lap/Shoulder Belt and Two Lock-Offs.
portion of the tensioning
mechanism displace the
belt to apply tension to the
belt.




                                                                    74
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                                        Id., p. 14.




                                             75
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).

            Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
            35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.




                                               76
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                 Prior Art
6. The child seat              Boulevard 70 CS discloses or renders obvious the first belt path being configured to allow a user to
according the claim 5,         position the lap section and the shoulder section of the vehicle belt to be displaced by the first and second
wherein the first belt path    rigid edge surfaces to secure the child seat to the vehicle seat when the child seat is in the rear-facing
is configured to allow a       orientation, and the second belt path being configured to allow the user to position the lap section and the
user to position the lap       shoulder section of the vehicle belt to be displaced by the first and second rigid edge surfaces to secure
section and the shoulder       the child seat to the vehicle seat when the child seat is in the forward-facing orientation. Boulevard 70 CS
section of the vehicle belt    User Guide, p. 14; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt
to be displaced by the first   and Two Lock-Offs; Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and
and second rigid edge          Two Lock-Offs.
surfaces to secure the
child seat to the vehicle
seat when the child seat is
in the rear-facing
orientation, wherein the
second belt path is
configured to allow the
user to position the lap
section and the shoulder
section of the vehicle belt
to be displaced by the first
and second rigid edge
surfaces to secure the
child seat to the vehicle
seat when the child seat is
in the forward-facing
orientation.




                                                                                Id., p. 14.
                                                                    77
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                             78
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).




                                             79
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                                        Id., p. 23.




                                             80
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




              Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                              81
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                            Prior Art




                              Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                            Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
                            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
                            Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
                            tensioning mechanism, as discussed in element 1(b)(1).

                           See claim element 1(b)(1) for the motivation to combine.

                            Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                            35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 6.


7. The child seat           See claim 2.
according to claim 6,
                                                                82
                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                              Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                              Prior Art
wherein the first belt path    The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
extends transversely with      Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 7.
respect to a longitudinal
axis of the child seat
across the seat portion of
the seat base.


8. The child seat              See claim 3.
according to claim 6,
wherein the second belt        The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
path extends transversely      Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 8.
with respect to a
longitudinal axis of the
child seat across the
backrest portion of the
seat base.


[9(p)] A child seat            Boulevard 70 CS discloses or renders obvious that in each of the forward or rear-facing orientations,
configured to be secured       respective different portions of the first and second lateral edge surfaces of the tensioning mechanism
to a vehicle seat in both a    displace the belt to apply tension to the belt. Boulevard 70 CS User Guide, p. 15.
rear-facing and a forward-
facing orientation with a
vehicle belt, the child seat
comprising:




                                                                   83
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art




                                                            Id., p. 15.




                                                            Id., p. 15.

            The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
            Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.
                                                84
                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art

[9(a)(1)] a seat base        See claim element [1(a)(1)].
comprising a seat portion,
a backrest portion, and       The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                              Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(a)(2)] opposing side       Boulevard 70 CS discloses or renders obvious opposing side portions that protrude forwardly from the
portions that protrude        backrest portion and upwardly from the seat portion. Boulevard 70 CS User Guide, p. 22.
forwardly from the
backrest portion and
upwardly from the seat
portion;




                                                                              Id., p. 22.


                                                                  85
                              Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                               Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                 Prior Art
                                  The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                                  Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(b)(1)] a first belt path       See claim element [1(a)(3)].
generally at a middle of
the seat portion in a             The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
forward and rearward              Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.
direction, and

[9(b)(2)] a second belt      See claim element [1(a)(4)].
path generally at an
intersection of the seat and The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
backrest portions; and       Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(c)(1)] a tensioning            Boulevard 70 CS discloses or renders obvious a tensioning mechanism attached to the seat base to be
mechanism attached to the         movable between a first position and a second position and comprising an engaging surface. Boulevard
seat base to be movable           70 CS User Guide, p. 29; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder
between a first position          Belt and Two Lock-Offs.
and a second position and
comprising an engaging
surface,




                                                                      86
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                            Boulevard 70 CS User Guide, p. 29.




                                             87
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                                        Id., p. 14.




                                             88
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).




                                             89
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                Prior Art




                                                                                                                          Britax
                                      Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                              (annotated).

                               The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                               Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(c)(2)] the tensioning       Boulevard 70 CS discloses or renders obvious the tensioning mechanism having an end attached to the
mechanism having an end        backrest portion at an axis such that the tensioning mechanism is configured to rotate downwardly to the
attached to the backrest       first position from the second position about an axis. Boulevard 70 CS User Guide, p. 14; Britax
portion at an axis such that   Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
the tensioning mechanism
is configured to rotate
                                                                   90
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                        Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                        Prior Art
downwardly to the first
position from the second
position about an axis, and




                                                            Boulevard 70 CS User Guide, p. 14.




                                                             91
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).




                                             92
                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                Prior Art




                                                                                                                          Britax
                                      Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                              (annotated).

                               The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                               Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(c)(3)] wherein the          See claim element [(1)(b)(3)].
tensioning mechanism has
a first lateral edge surface   The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
and a second lateral edge      Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.
surface,

                                                                   93
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                            Prior Art
[9(c)(4)] the first and      Boulevard 70 CS discloses or renders obvious the first and second lateral edge surfaces extending along
second lateral edge          respective sides of the tensioning mechanism from and transverse to the axis. Boulevard 70 CS User
surfaces extending along     Guide, p. 14; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and
respective sides of the      Two Lock-Offs.
tensioning mechanism
from and transverse to the
axis,




                                                               Boulevard 70 CS User Guide, p. 14.




                                                                94
                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                Prior Art




                              Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                         (annotated).

                              The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                              Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(d)] wherein in the first   Boulevard 70 CS discloses or renders obvious that in the first position, the first and second lateral edge
position, the first and       surfaces are substantially adjacent to the seat base. Boulevard 70 CS User Guide, p. 14; Britax
second lateral edge           Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
surfaces are substantially


                                                                   95
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                            Prior Art
adjacent to the seat base,
and




                                                                   Boulevard 70 CS User Guide, p. 14.




                                                              96
                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                               Prior Art




                                                                                                                           Britax
                                       Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                               (annotated).

                               The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                               Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(e)] wherein in the          Boulevard 70 CS discloses or renders obvious that in the second position, the first and second lateral
second position, the first     edge surfaces are at least partly displaced from the seat base in order to receive the vehicle belt.
and second lateral edge
surfaces are at least partly
displaced from the seat

                                                                   97
                           Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                            Prior Art
base in order to receive
the vehicle belt,




                                                               Boulevard 70 CS User Guide, p. 14.




                                                                98
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                        (annotated).

                             The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                             Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(f)] wherein movement      Boulevard 70 CS discloses or renders obvious movement of the first and second lateral edge surfaces
of the first and second      from the second position to the first position causes the engaging surface, which is disposed between the
lateral edge surfaces from   first and second lateral edge surfaces, to press a first portion of the vehicle belt against the opposing side
the second position to the   portions and deflect a second portion of the vehicle belt to be closer to the vehicle belt to secure the child
first position causes the
                                                                  99
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                 Prior Art
engaging surface, which is     seat to the vehicle seat in a tensioned configuration. Boulevard 70 CS User Guide, p. 14; Britax
disposed between the first     Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
and second lateral edge
surfaces, to press a first
portion of the vehicle belt
against the opposing side
portions and deflect a
second portion of the
vehicle belt to be closer to
the vehicle belt to secure
the child seat to the
vehicle seat in a tensioned
configuration, and




                                                                    Boulevard 70 CS User Guide, p. 14.




                                                                 100
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                      Prior Art




                                                                                                       Britax
                   Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                           (annotated).

            Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
            Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
            tensioning mechanism, as discussed in element 1(b)(1).

           See claim element 1(b)(1) for the motivation to combine.

            Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
            35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.
                                               101
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art

[9(g)] wherein, in each of   Boulevard 70 CS discloses or renders obvious that in each of the forward or rear-facing orientations,
the forward or rear-facing   respective different portions of the first and second lateral edge surfaces of the tensioning mechanism
orientations, respective     displace the belt to apply tension to the belt. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car
different portions of the    Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs; Britax Convertible Car
first and second lateral     Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
edge surfaces of the
tensioning mechanism
displace the belt to apply
tension to the belt.




                                                                102
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                            Boulevard 70 CS User Guide, p. 14.




                                            103
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                             104
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).




                                            105
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                                        Id., p. 23.




                                            106
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




              Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                             107
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                                Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                              The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                              Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.


[10(a)] The child seat        Boulevard 70 CS discloses or renders obvious the first belt path being configured to allow a user to
according to claim 9,         position the vehicle belt to be displaced by the first and second lateral edge surfaces to secure the child
wherein the first belt path   seat to the vehicle seat when the child seat is in the rear-facing orientation. Boulevard 70 CS User Guide,
is configured to allow a      p. 23; Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-
user to position the          Offs.
vehicle belt to be
displaced by the first and
second lateral edge
surfaces to secure the
                                                                  108
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                         Prior Art
child seat to the vehicle
seat when the child seat is
in the rear-facing
orientation,




                                                             Boulevard 70 CS User Guide, p. 23.




                                                             109
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




              Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                             110
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
                             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
                             Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
                             tensioning mechanism, as discussed in element 1(b)(1).

                             See claim element 1(b)(1) for the motivation to combine.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 10.

[10(b)] wherein the          Boulevard 70 CS discloses or renders obvious the second belt path being configured to allow a user to
second belt path is          position the vehicle belt to be displaced by the first and second lateral edge surfaces to secure the child
configured to allow a user   seat to the vehicle seat when the child seat is in the forward-facing orientation. Boulevard 70 CS User
                                                                 111
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                              Prior Art
to position the vehicle belt   Guide, p. 14; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and
to be displaced by the first   Two Lock-Offs.
and second lateral edge
surfaces to secure the
child seat to the vehicle
seat when the child seat is
in the forward-facing
orientation.




                                                                Boulevard 70 CS User Guide, p. 14.




                                                                 112
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).




                                            113
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                      Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).

            Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
            Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
            tensioning mechanism, as discussed in element 1(b)(1).


                                               114
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art

                              See claim element 1(b)(1) for the motivation to combine.

                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 10.


11. The child seat            See claim 2.
according to claim 10,
wherein the first belt path   The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
extends transversely with     Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 11.
respect to a longitudinal
axis of the child seat
across the seat portion of
the seat base.


12. The child seat            See claim 3.
according to claim 10,
wherein the second belt       The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
path extends transversely     Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 12.
with respect to a
longitudinal axis of the
child seat across the
backrest portion of the
seat base.


[13(p)] A child seat          See claim element [1(p)].
configured to be secured
                                                                 115
                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                          Prior Art
to a vehicle seat in both a  The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
rear-facing and a forward- Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.
facing orientation by a belt
of the vehicle seat, the
child seat comprising:

[13(a)(1)] a seat base         See claim element [1(a)(1)].
comprising a seat portion,
a backrest portion,            The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                               Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(a)(2)] a first belt path   See claim element [1(a)(3)].
generally at a middle of
the seat portion in a          The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
forward and rearward           Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.
direction, and

[13(a)(3)] a second belt     See claim element [1(a)(4)].
path generally at an
intersection of the seat and The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
backrest portions,           Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(a)(4)] first and second    Boulevard 70 CS discloses or renders obvious the first and second lateral edges that protrude forwardly
lateral edges that protrude    and upwardly from opposing sides of the backrest portion proximate to the second belt path, third and
forwardly and upwardly         fourth lateral edges that protrude forwardly and upwardly from opposing sides of the seat portion
from opposing sides of the     proximate to the first belt path. Boulevard 70 CS User Guide, p. 23, 29; Britax Convertible Car Seats:
backrest portion proximate     Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs; Britax Convertible Car Seats:
to the second belt path,       Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
third and fourth lateral
edges that protrude
                                                                  116
                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                       Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                      Prior Art
forwardly and upwardly
from opposing sides of the
seat portion proximate to
the first belt path;




                                                           Boulevard 70 CS User Guide, p. 29.




                                                           117
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).




                                            118
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                            Boulevard 70 CS User Guide, p. 23.




                                            119
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                              Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                             Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(b)(1)] a pivot structure Boulevard 70 CS discloses or renders obvious a pivot structure having a first pivot portion comprising a
having a first pivot portion first lateral edge member and a second lateral edge member. Boulevard 70 CS User Guide, p. 23, 29;
comprising a first lateral   Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
edge member and a
second lateral edge
member,


                                                                120
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                            Boulevard 70 CS User Guide, p. 29.




                                            121
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                                        Id., p. 14.




                                            122
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).

            Alternatively, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed, it would
            have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
            Yamazaki’s pivot structure. Furthermore, although Yamazaki teaches a pivot structure attached to the seat
            base, it would have been obvious to one of ordinary skill in the art to incorporate Yamazaki’s pivot
            structure into Boulevard 70 CS’s child seat. For example, Yamazaki discloses:

                   “The base 10 is fastened to the passenger seat 7 by a lap-and-diagonal seat belt 4. The seat belt 4
                   has a diagonal section 4a extending between a tongue plate 5 (FIG. 5) to be engaged with a latch

                                                123
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art
                   6 (FIG. 5) connected to the floor of the vehicle and a retractor (not shown), and a lap section 4b
                   extending between the tongue plate 5 (FIG. 5) and an anchor (fixed member) 9 (FIG. 5).”
                   Yamazaki, 3:30-36.

                   “Step 1: The base 10 is set on the passenger seat 7 of the vehicle. Step 2: The tongue plate 5 of
                   the seat belt 4 is engaged with the latch 6 with the lap section 4b of the seat belt 4 extended under
                   the lever 12 of the seat belt tightening mechanism 11.” Id., 4:27-32.




                                                            Id., Fig. 1.



                                               124
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art
            In another alternative, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed,
            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
            Washimi’s pivot structure. Furthermore, although Washimi teaches a pivot structure attached to the seat
            base, it would have been obvious to one of ordinary skill in the art to incorporate Washimi’s pivot
            structure into Boulevard 70 CS’s child seat. For example, Washimi discloses:

                   “In the straddle part 56, the webbing 60 is positioned with the lap webbing 66 and shoulder
                   webbing 68 stacked together in a state where the tongue plate 62 is engaged with the buckle
                   device 64.” Washimi, ¶[0023].




                                                       Id., Fig. 1 (annotated).


                                                125
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art




                                                       Id., Fig. 2 (annotated).

            In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed,
            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
            Wetter’s pivot structure. Furthermore, although Wetter teaches a pivot structure attached to the seat base,
            it would have been obvious to one of ordinary skill in the art to incorporate Wetter’s pivot structure into
            Boulevard 70 CS’s child seat. For example, Wetter discloses:

                   “During installation, both the lap and shoulder portions of an adult seat belt 136 for the vehicle
                   seat 128, 130 are engaged round the belt guides 134 as shown in Figure 10. Next, a U-shaped
                   strap deflecting member 138, which has its ends pivotally engaging in holes 140 and 142 in

                                                 126
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art
                   the side limbs 114 and 116 of the base member, is pivoted downwardly from the position shown
                   in Figure 10 to the position shown in Figure 11 in which it deflects the adult seat belt 136
                   downwardly between the belt guides 134, thereby tightening the belt 136 and compressing
                   the springs of the seat cushion 130 of the vehicle seat. The deflection member 138 is held in the
                   position shown in Figures 9 and 11 (in which it lies substantially parallel to the limbs 114 and
                   116 of the base member) by springloaded detents 144 and 146 on the base member 110 adjacent
                   to the junctions between the central portion 112 and the end portions 114 and 116 respectively.”
                   Wetter, 5:6-23.




                                                     Id., Fig. 9 (annotated).


                                               127
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                  Id., Fig. 10 (annotated).




                                            128
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                         Prior Art




                                                       Id., Fig. 10 (annotated).

            In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed,
            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
                                                 129
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art
            Uppa Baby Mesa’s pivot structure. Furthermore, although Uppa Baby Mesa teaches a pivot structure
            attached to the seat base, it would have been obvious to one of ordinary skill in the art to incorporate
            Uppa Baby Mesa’s pivot structure into Boulevard 70 CS’s child seat. For example, literature disclosing
            the Uppa Baby Mesa discloses:




                                               130
Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504




                                    131
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art
                                           Uppa Baby Mesa Instruction Manual, p. 23.

            In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed,
            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with B-
            Safe 35’s pivot structure to satisfy this claim element. Furthermore, although B-Safe 35 teaches a pivot
            structure attached to the seat base, it would have been obvious to one of ordinary skill in the art to
            incorporate B-Safe 35’s pivot structure into Boulevard 70 CS’s child seat. For example, literature
            disclosing the B-Safe 35 discloses:




                                                Britax B-Safe 35 User Guide, p. 16.



                                                132
Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504




                                    133
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art
                                                             Id., p. 17.

           In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed,
           it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
           Williams’s pivot structure to satisfy this claim element. Furthermore, although Williams teaches a pivot
           structure attached to the seat base, it would have been obvious to one of ordinary skill in the art to
           incorporate Williams’s pivot structure into Boulevard 70 CS’s child seat. For example, Williams
           discloses:

                  “Referring to FIG. 1, the base 10 may be formed integrally in one piece or an assembly of
                  multiply piece, having a curved supporting surface 11 for support a infant travel seat thereon and
                  a pair of side guiding openings 12 for allowing a belt passing therethrough so as to secure the
                  base 10 to the vehicle seat. Referring to FIGS. 2 and 3, the biting compartment 32 is formed on
                  the base 10 between the pair of side guiding openings 12 where the belt 20 could pass is passing
                  thereover. The covering plate 31 has one end coaxial with the colored rotor 35 and pivoted to one
                  end of the biting compartment 32 for closing the biting compartment 32 when being rotated to a
                  closed position, and another end pivoted with a rotatable depressor 34 for pressing the belt 20 into
                  the biting compartment 32 when the covering plate 31 is rotated to and positioned in the closed
                  position. [P]referably, a resilient element 36 may be mounted between the covering plate 31 and
                  the rotatable depressor 34, so as to keep the rotatable depressor 34 in an opened position. In one
                  embodiment, the resilient element 36 is a compression spring for biasing the rotatable depressor
                  34 downward and keeping in the opened position. When the covering plate 31 is carrying the
                  rotatable depressor 34 to press the belt 20, it would compress the resilient element 36 and cause
                  the rotatable depressor 34 to rotate and close to the covering plate 31 to a closed position.” Id.,
                  2:49-3:7.

                  “Referring to FIGS. 5 and 6, before tying the base 10 to a vehicle seat, the belt 20 is passing
                  through the pair of side guiding openings 12 and secure its free end to an anchor which is



                                                134
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                      Prior Art
                  mounted within the vehicle seat. By this way, may secure the base 10 to the vehicle seat tightly.”
                  Id., 3:41-45.

                  “In order to inhibit the sliding between the base 10 and belt 20, the user may rotate the covering
                  plate 31 to close the biting compartment 32, thus would carry the rotatable depressor 34 to press
                  the belt 20 into the biting compartment 32. After being closed the covering plate 31, the user may
                  rotate the holding plate 33 to engage and lock the covering plate 31 in the closed position.” Id.,
                  3:16-52.




                                                        Id., FIGS. 1, 2.




                                              135
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art




                                                            Id., FIG. 5.

           In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed,
           it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
           Graco Smart Seat’s pivot structure. Furthermore, although Graco Smart Seat teaches a pivot structure
           attached to the seat base, it would have been obvious to one of ordinary skill in the art to incorporate
           Graco Smart Seat’s pivot structure into Boulevard 70 CS’s child seat. For example, literature disclosing
           the Graco Smart Seat discloses:




                                                136
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                         Graco Smart Seat Owner’s Manual, p. 30.




                                            137
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                          Prior Art




                                                               Id., p. 31.

            One of ordinary skill in the art would have been motivated to combine the Boulevard 70 CS with
            Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat because
            these references teach systems securing child seats to vehicle seats using securing mechanisms. The
            Boulevard 70 CS uses a pivot structure to ensure “that the child seat cannot be moved front to back or
            side to side more than 1 in. (2.5 cm) at the belt path. If the child seat is not secure, repeat installation or
            use a different seating location.” Boulevard CS 70 User Guide, p. 21, 23, 25, 27, 29, 31. As identified,
                                                  138
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                Prior Art
                              the installation of Boulevard 70 CS’s child seat can sometimes result in loose installations. Id. Therefore,
                              a person of ordinary skill in the art would have looked to improve Boulevard CS 70’s locking tabs with
                              one of the pivot structures disclosed in Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35,
                              Williams, and/or Graco Smart Seat.

                              The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                              Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(b)(2)] the pivot          Boulevard 70 CS discloses or renders obvious the pivot structure attached to the backrest portion at an
structure attached to the     axis such that the pivot structure rotates between a first position and a second position pivotally about the
backrest portion at an axis   axis, the first and second lateral edge members extending away from the backrest and substantially
such that the pivot           perpendicular to the axis. Boulevard 70 CS User Guide, p. 29; Britax Convertible Car Seats: Forward
structure rotates between a   Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
first position and a second
position pivotally about
the axis, the first and
second lateral edge
members extending away
from the backrest and
substantially
perpendicular to the axis,




                                                                  139
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                            Boulevard 70 CS User Guide, p. 29.




                                            140
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




                                                        Id., p. 14.




                                            141
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                        (annotated).

                             The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                             Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(b)(3)] wherein in the    Boulevard 70 CS discloses or renders obvious that in the first position, the first pivot portion is
first position, the first    substantially adjacent to the seat base, and wherein in the second position, the first pivot portion is at
pivot portion is             least partly displaced from the seat base in order to enable the second belt path to receive the belt.
substantially adjacent to    Boulevard 70 CS User Guide, p. 29; Britax Convertible Car Seats: Forward Facing Installation using
the seat base, and wherein   Lap/Shoulder Belt and Two Lock-Offs.
                                                                 142
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                        Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                       Prior Art
in the second position, the
first pivot portion is at
least partly displaced from
the seat base in order to
enable the second belt
path to receive the belt;




                                                            Boulevard 70 CS User Guide, p. 29.




                                                            143
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                   Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).




                                            144
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art




                            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                       (annotated).

                            The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                            Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(c)(1)] the pivot        Boulevard 70 CS discloses or renders obvious the pivot structure having a second pivot portion
structure having a second   comprising a third lateral edge member and a fourth lateral edge member. Boulevard 70 CS User Guide,

                                                               145
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                            Prior Art
pivot portion comprising a   p. 23; Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-
third lateral edge member    Offs.
and a fourth lateral edge
member,




                                                              Boulevard 70 CS User Guide, p. 23.




                                                               146
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                             Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(c)(2)] the third and     Boulevard 70 CS discloses or renders obvious the third and fourth lateral edge members moving between
fourth lateral edge          a third position proximate to the seat portion and a fourth position at least partly displaced from the seat
members moving between       portion in order to enable the first belt path to receive the belt. Boulevard 70 CS User Guide, p. 23;
a third position proximate   Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
to the seat portion and a
fourth position at least
partly displaced from the

                                                                 147
                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                          Prior Art
seat portion in order to
enable the first belt path to
receive the belt,




                                                              Boulevard 70 CS User Guide, p. 23.




                                                              148
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




              Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                             149
                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                 Prior Art




                                 Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                               The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                               Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(d)] wherein the first      Boulevard 70 CS discloses or renders obvious the first belt path being configured to allow a user to
belt path is configured to     position the belt to be displaced by the third and fourth lateral edge members relative to the third and
allow a user to position       fourth lateral edges to secure the child seat to the vehicle seat when the child seat is in the rear-facing
the belt to be displaced by    orientation. Boulevard 70 CS User Guide, p. 23; Britax Convertible Car Seats: Rear Facing Installation
the third and fourth lateral   using Lap/Shoulder Belt and Two Lock-Offs.
edge members relative to
the third and fourth lateral
edges to secure the child
seat to the vehicle seat
when the child seat is in
                                                                   150
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                         Prior Art
the rear-facing orientation,
and




                                                             Boulevard 70 CS User Guide, p. 23.




                                                             151
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                        Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




              Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                             152
                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                                Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed, it would
                             have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with Yamazaki,
                             Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s pivot structure, as
                             discussed in element 13(b)(1).

                             See claim element 13(b)(1) for the motivation to combine.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(e)] wherein the second Boulevard 70 CS discloses or renders obvious the second belt path is configured to allow the user to
belt path is configured to position the belt to be displaced by the first and second lateral edge members relative to the first and
allow the user to position second lateral edges to secure the child seat to the vehicle seat when the child seat is in the forward-
                                                                 153
                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                            Prior Art
the belt to be displaced by    facing orientation. Boulevard 70 CS User Guide, p. 29; Britax Convertible Car Seats: Forward Facing
the first and second lateral   Installation using Lap/Shoulder Belt and Two Lock-Offs.
edge members relative to
the first and second lateral
edges to secure the child
seat to the vehicle seat
when the child seat is in
the forward-facing
orientation.




                                                                Boulevard 70 CS User Guide, p. 29.




                                                                 154
        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art




            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                       (annotated).

            Alternatively, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed, it would
            have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with Yamazaki,
            Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s pivot structure, as
            discussed in element 13(b)(1).

           See claim element 13(b)(1) for the motivation to combine.


                                                155
                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                              Prior Art
                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.


14. The child seat            See claim 2.
according to claim 13,
wherein the first belt path   The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
extends transversely with     Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 14.
respect to a longitudinal
axis of the child seat
across the seat portion of
the seat base.


15. The child seat            See claim 3.
according to claim 13,
wherein the second belt       The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
path extends transversely     Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 15.
with respect to a
longitudinal axis of the
child seat across the
backrest portion of the
seat base.




                                                                 156
